DETAILED ACTION

Status of Claims
•    The following is a final office action in response to the communication filed 11/03/2020.
•    Claims 1, 4, 8, 11, 15-16, and 18 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 11/03/2020, the 112(b) rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a machine, claims 8-14 are directed to a manufacture, and claims 15-20 are directed to a process.  Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).  

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
an application service, receiving one or more service requests from a user, wherein each service request of the one or more service requests includes a service request value that describes a transaction charge amount associated with the service request; 
the application service generating and storing one or more service task records to track the one or more service requests, wherein each service task record of the one or more service task records includes the transaction charge amount associated with the service request;
the application service, sending the one or more service requests to the one or more external places, wherein the one or more external places implement one or more third party services configured to perform services requested in the one or more service requests; 
the application service, receiving, from the one or more external places, one or more service request responses that correspond to the one or more service requests, wherein the one or more service request responses comprise a service status value that indicates whether the one or more service requests were successfully executed by the one or more third party services;
the application service updating the one or more service task records stored with the service task value in each of the one or more service request responses received from the one or more external places;
a transaction processing service examining one or more service task records to determine a subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services; 
in response to determining the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, the transaction processing service 
 refunds for service requests that requested services from two or more third party services; and
sending the one or more refund requests to an authorization and capture service for refund request processing.
The above limitations recite the concept of refunding service errors. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Independent claims 8 and 15 recite similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 8, and 15 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 8, and 15 recite additional elements, such as an application, processors, memories, servers, and devices. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 8, and 15 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 8, and 15 merely recite a commonplace business method (i.e., refunding service errors) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 8, and 15 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 8, and 15 specifying that the abstract idea of refunding service errors is executed in a computer environment, with respect to an application, merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 8, and 15 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 8, and 15 recite an abstract idea and fails to integrate the abstract idea into a practical application, claims 1, 8, and 15 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 8, and 15, these claims recite additional elements, such as an application, processors, memories, servers, and devices. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 8, and 15 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 8, and 15 specifying that the abstract idea of refunding service errors is executed in a computer environment, with respect to an application, merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 8, and 15 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 8, and 15 that transform the judicial 

Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-7, 9-14, and 16-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-7, 9-14, and 16-20 fail to identify additional elements and as such, are not indicative of integration into a practical application.  As such, under Step 2A, dependent claims 2-7, 9-14, and 16-20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 8, and 15, dependent claims 2-7, 9-14, and 16-20, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Lovat et al. (US 20060080185 A1), hereinafter Lovat, in view of previously cited Guerin (US 20160055477 A1), hereinafter Guerin. 

In regards to claim 1, Lovat teaches an apparatus (Lovat: [abstract]) comprising: 
one or more processors; and one or more memories storing instructions which, when processed by the one or more processors, cause (Lovat: [0040-0041]):
a server application service, receiving one or more service requests from a device, wherein each service request of the one or more service requests includes a service request value that describes a transaction charge amount associated with the service request (Lovat, see at least [0209], teaches “[j]ob configuration data may also be transmitted from a remote device that has received user input directly. Job configuration data may also be received as a set of commands from another device in an automated system or from other sources. Once this job configuration data is received, it may be sent 142 to an RCD 60, 126a-b for processing. An accounting application running on the RCD 60, 126a-b may then calculate 144 job costs and fees from the job configuration data and/or detailed job parameters”); 
the server application service generating and storing in the one or more memories, one or more service task records to track the one or more service requests, wherein each service task record of the one or more service task records includes the transaction charge amount associated with the service request (Lovat, see at least [0190-0191], [0198], [0209], teaches “Storage 62 may be used to store applications and data that may be accessed by an imaging device 30 of embodiments of the present invention…The RCD 126a, 126b may be used to store documents, such as forms, and other data and make that data accessible from the imaging device 120. The RCD 126a, 126b may also 
the server application service, sending the one or more service requests to one or more external servers, wherein the one or more external servers implement one or more third party services configured to perform services requested in the one or more service requests (Lovat, see at least [0019], [0040], [0045], [0183-0185], [0209], and Figs. 4 and 10, teaches “[s]ome exemplary RCDs are network servers…An application on the remote computing device 6 may use one or more Web Services to control various features in the imaging device 4, such as enabling, disabling or setting device values or controlling device functions…this user input data will be processed by a remote computing device. This may comprise running an application on the remote computing device. This processing may also comprise accessing and communicating data that is stored on the remote computing device. The imaging devices of these embodiments are further configured to receive 46 data resulting from processing the user input data. This may comprise data generated by an application running on the remote computing device in response to the user input. The imaging device may also receive data that was stored on a remote computing device, such as a file server, in response to processing the user input. Once the imaging device 30 has received 46 the processed data, the imaging device 30 may perform 48 a native function in response to the data or using the data. For example, and not be way of limitation, the imaging device 30 may print a document that was stored on the remote computing device and modified on the remote computing device according to the user input. As another non-limiting example, the imaging device 30 may active or enable functions (i.e., scanning, copying, printing, fax transmission) on the imaging device in response to the receipt 46 of processed data…Job configuration data may also be transmitted from a remote device that has received user input directly. Job configuration data may also be received as a set of commands from another device in an automated system or from other sources. Once this job configuration data is received, it may be sent 142 to an RCD 60, 126a-b for processing. An accounting application running on the RCD 60, 126a-b may then 
the server application service, receiving from the one or more external servers, one or more service request responses that correspond to the one or more service requests, wherein the one or more service request responses comprise a service status value that indicates whether the one or more service requests were successfully executed by the one or more third party services (Lovat, see at least [0220] and Fig. 17, teaches “the IDev, 120, 30a-30d may send job results 207 to an RCD 60, 126a-b for processing. In these embodiments, an accounting application running on the RCD 60, 126a-b may determine if the job was completed successfully and within accounting parameters…if a job has been configured for 20 copies and the system only completes 10 before the toner is depleted, the application may refund the costs, fees or charges associated with the 10 pages that were not completed. As an additional non-limiting example, a job may be configured for a fixed number of pages of color copies. Before job execution, the job costs, fees or charges are calculated using estimated amounts of toners. These costs, fees or charges are then applied to the user's account prior to job execution. During or after job execution, the actual amounts of toners may be measured accurately and the actual costs, fees or charges may be very accurately calculated. In this example, the costs, fees or charges based on the actual job consumption are significantly lower than the estimated costs, fees or charges applied to the account before execution. In this situation, the difference between the initial and subsequent charges is refunded to the user's account”);
the server application service updating the one or more service task records stored in the one or more memories with the service task value in each of the one or more service request responses received from the one or more external servers; the server transaction processing service examining the one or more service task records to determine a subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services (Lovat, see at least [0190-0191], [0198], [0209], [0220], teaches “Storage 62 may be used to store applications and data that may be accessed by an imaging device 30 of embodiments of the present invention…The RCD 126a, 126b may be used to store documents, such as forms, and other data and make that data accessible from the imaging device 120. The RCD 126a, 126b may also execute applications that interact with or receive input from the imaging device 120 and its user interface 124. In some embodiments, a database 125 may be linked to the imaging device 120 and/or an RCD 126a, 126b. In some embodiments, an RCD 126b or database 125 
in response to determining the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, the server transaction processing service generating one or more refund requests for the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, wherein the one or more refund requests comprise refunds for service requests that requested services from two or more third party services (Lovat, see at least [0198-0199], [0220] and Fig. 17, teaches “the imaging device 120 has a communication link 122, which may comprise a typical computer network connection, a serial cable or some other wired or wireless communication link as described in other embodiments. The communication link 122 may connect the imaging device 120 to a remote computing device (RCD) 126a, 126b, such as a server. The RCD 126a, 126b may be used to store documents, such as forms, and other data and make that data accessible from the imaging device 120. The RCD 126a, 126b may also execute applications that interact with or receive input from the imaging device 120…the IDev, 120, 30a-30d may 
yet Lovat does not explicitly teach sending the one or more refund requests to an authorization and capture service for refund request processing. However, Guerin teaches a refunding MFP jobs (Guerin: [0078]), including sending the one or more refund requests to an authorization and capture service for refund request processing (Guerin, see at least [0078], teaches “receiving the notice of termination of the specific session…when any credit remains available following termination of the specific session and a refund request is submitted by the specific user, that refund request can be received, by the server 400, from either the specific MFP 200 or the mobile device 300, as applicable. In response to receiving a refund request, the third application 421 can cause the server 400 to process that refund request in order to ensure that the specific user receives a refund (e.g., from the payment service 101) (524). For example, the third application 421 can cause the server 400 to receive the encrypted additional certification (additional cert.') from the specific MFP 200 or the encrypted certification (cert.') from the mobile device, to decrypt it, to use the authorization and accounting database 423 to determine the existence of a final session record 483 that associates the printer identifier (PID) and user identifier (UID), to verify the second expiration period (ExpDate2), and to verify the printer-specific session identifier (PSessionID) for the specific MFP 200 or the mobile device-specific session identifier (MSessionID) for the mobile device 300, as appropriate. The third application 421 can further cause the server 400 to access the credit record 481 associated with the specific user using the user identifier (UID), to verify whether or not the user has any remaining credit available and, if so, to access the proof of prepayment (PayInfo) and communicate with the payment service 101 to request a refund be 
It would have been obvious to one of ordinary skill in the art to include in the refunding apparatus, as taught by Lovat, the ability for sending the one or more refund requests to an authorization and capture service for refund request processing, as taught by Guerin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Lovat, to include the teachings of Guerin, in order to ensure that the specific user receives a refund (Guerin: [0078]).

In regards to claim 2, the combination of Lovat/Guerin teaches the apparatus of claim 1. Lovat further teaches wherein processing of the instructions by the one or more processors further comprises the server transaction processing service generating a transaction record that represents a first user session, wherein the transaction record is used to track the one or more service requests requested during the first session (Lovat, see at least [0190-0191], [0198], [0209], teaches “Storage 62 may be used to store applications and data that may be accessed by an imaging device 30 of embodiments of the present invention…The RCD 126a, 126b may be used to store documents, such as forms, and other data and make that data accessible from the imaging device 120. The RCD 126a, 126b may also execute applications that interact with or receive input from the imaging device 120 and its user interface 124. In some embodiments, a database 125 may be linked to the imaging device 120 and/or an RCD 126a, 126b. In some embodiments, an RCD 126b or database 125 may be connected to an IDev 120 over a wide area network such as the internet 128… Job configuration data may also be transmitted from a remote device that has received user input directly. Job configuration data may also be received as a set of commands from another device in an automated system or from other sources. Once this job configuration data is received, it may be sent 142 to an RCD 60, 126a-b for processing. An accounting application running on the RCD 60, 126a-b may then calculate 144 job costs and fees from the job configuration data and/or detailed job parameters).

In regards to claim 3, the combination of Lovat/Guerin teaches the apparatus of claim 1. Guerin further teaches wherein each service task record of the one or more service task records comprises device identification data that uniquely identifies the device (Guerin, see at least [0049], teaches “the session prepayment code 215 can comprise an alphanumeric code or other character string code. In any case, the session prepayment code 215 can contain coded information and, particularly, coded identification information for both the specific MFP 200 and for the user-initiated specific session of operation of the specific MFP 200. For example, this coded identification information can comprise a printer identifier (PID) for the specific MFP 200, such as a printer serial number or other printer identifier, and also a randomly generated session identifier (SID), such as a randomly generated session number, that is assigned by the specific MFP 200 to the specific session of operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guerin with Lovat for the reasons identified above with respect to claim 1.

In regards to claim 4, the combination of Lovat/Guerin teaches the apparatus of claim 1. Lovat further teaches wherein generating one or more refund requests for the subset of service requests of the one or more service requests that were unsuccessfully executed comprises generating a total refund value by aggregating transaction charge amounts from a subset of service task records of the one or more service task records that correspond to the subset of service requests (Lovat, see at least [0220] and Fig. 17, teaches “the IDev, 120, 30a-30d may send job results 207 to an RCD 60, 126a-b for processing. In these embodiments, an accounting application running on the RCD 60, 126a-b may determine if the job was completed successfully and within accounting parameters…if a job has been configured for 20 copies and the system only completes 10 before the toner is depleted, the application may refund the costs, fees or charges associated with the 10 pages that were not completed. As an additional non-limiting example, a job may be configured for a fixed number of pages of color copies. Before job execution, the job costs, fees or charges are calculated using estimated amounts of toners. These costs, fees or charges are then applied to the user's account prior to job execution. During or after job execution, the actual amounts of toners may be measured accurately and the actual costs, fees or charges may be very accurately calculated. In this example, the costs, fees or charges based on the actual job consumption are significantly lower than the estimated costs, fees or charges applied to the account before execution. In this situation, the difference between the initial and subsequent charges is refunded to the user's account”).

In regards to claim 6, the combination of Lovat/Guerin teaches the apparatus of claim 1. Guerin further teaches wherein the one or more memories storing instructions which, when processed by one or more processors, further cause sending a notification message to a user, notifying the user that the one or more refund requests were generated for service requests that were unsuccessfully executed and sent to the authorization and capture service for processing (Guerin, see at least [0069], [0077-0078], teaches “the first application 221 can cause the MFP 200 to display on its GUI 211…the available credit the user has for the specific session (515)… the second application 321 operating on the mobile device 300 can cause the mobile device 300 to submit a refund request together with the encrypted certification (cert') to the server 400… In response to receiving a refund request, the third application 421 can cause the server 400 to process that refund request in order to ensure that the specific user receives a refund (e.g., from the payment service 101) (524). For example, the third application 421 can cause the server 400 to receive the encrypted additional certification (additional cert.') from the specific MFP 200 or the encrypted certification (cert.') from the mobile device, to decrypt it, to use the authorization and accounting database 423 to determine the existence of a final session record 483 that associates the printer identifier (PID) and user identifier (UID), to verify the second expiration period (ExpDate2), and to verify the printer-specific session identifier (PSessionID) for the specific MFP 200 or the mobile device-specific session identifier (MSessionID) for the mobile device 300, as appropriate. The third application 421 can further cause the server 400 to access the credit record 481 associated with the specific user using the user identifier (UID), to verify whether or not the user has any remaining credit available and, if so, to access the proof of prepayment (PayInfo) and communicate with the payment service 101 to request a refund be provided to the specific user. Following processing of the refund request, the third application 421 can cause the server 400 to set the value of the available credit shown in the credit record 481 associated with the user identifier (UID) to zero” – the displayed credit going to zero is a notification message to the first user, notifying the first user that the refund request was generated for service requests that were unsuccessfully executed and sent to the authorization and capture service for processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guerin with Lovat for the reasons identified above with respect to claim 1.

In regards to claim 7, the combination of Lovat/Guerin teaches the apparatus of claim 1. Guerin further teaches wherein processing of the instructions by the one or more processors, further causes: receiving a refund response from the authorization and capture service indicating that the one or more refund requests were successfully processed; sending a notification message to a vendor-administrator managing a particular vendor account that notifies the vendor-administrator of a successful refund (Guerin, see at least [0045], [0053-0054], [0078], teaches “The server 400 can be a dedicated server or, alternatively, a cloud-based server. In any case, the server 400 can comprise a memory 420, a network interface 430, and at least one processor 450 operably connected to the memory 420 and the network interface 430 (e.g., over a system bus 401 or over a wireless network connection). The memory 420 can store a MFP database 422 and a use authorization and accounting database 423. At least one third application 431 can operate on the server 400. For example, the memory 420 can further store at least one third application 431 (e.g., at least one third program of instructions), which is executable by the processor 450 to cause the server to perform a method (i.e., a method of operating the management and accounting server 400) and, particularly, various method steps within the method of operating the system 100 as a whole, as described in greater detail below. The MFP database 422 can maintain a list of registered MFPs 491 as well as function-cost menus 492 for each of the registered MFPs. use authorization and accounting database 423 can maintain preliminary and final session records 482-483, which associate a specific session of operation of a specific MFP with a specific user, and credit records 481, which indicate the value of available credit that a specific user has for using a specific MFP during a specific session… The third application 421 can further cause the server 400 to verify the printer identifier (PID) against the list of registered MFPs 491 stored in the MFP database 422. Once the specific MFP 200 is verified as a registered MFP, the third application 421 can cause the server 400 to generate a random user identifier (UID) for the specific user and to create a certificate (cert.) by grouping the user identifier (UID), the printer identifier (PID)…In response to receiving a refund request, the third application 421 can cause the server 400 to process that refund request in order to ensure that the specific user receives a refund (e.g., from the payment service 101) (524). For example, the third application 421 can cause the server 400 to receive the encrypted additional certification (additional cert.') from the specific MFP 200 or the encrypted certification (cert.') from the mobile device, to decrypt it, to use the authorization and accounting database 423 to determine the existence of a final session record 483 that associates the printer identifier (PID) and user identifier (UID), to verify the second expiration period (ExpDate2), and to verify the printer-specific session identifier (PSessionID) for the specific MFP 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guerin with Lovat for the reasons identified above with respect to claim 1.

In regards to claim 8, claim 8 is directed to a medium. Claim 8 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards an apparatus. The combined apparatus of Lovat/Guerin teaches the limitations of claim 1 as noted above. Lovat further teaches one or more non-transitory computer-readable media storing instructions, which, when processed by one or more processors (Lovat: [0005], [0198]). Claim 8 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 9-11 and 13-14, all the limitations in medium claims 9-11 and 13-14 are closely parallel to the limitations of apparatus claims 2-4 and 6-7 analyzed above and rejected on the same bases.  

In regards to claim 15, claim 15 is directed to a method. Claim 15 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards an apparatus. The combined apparatus of Lovat/Guerin teaches the limitations of claim 1 as noted above. Lovat further teaches a computer-implemented method (Lovat: [abstract]). Claim 15 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 16-18 and 20, all the limitations in method claims 16-18 and 20 are closely parallel to the limitations of apparatus claims 2-4 and 7 analyzed above and rejected on the same bases.  

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lovat, in view of Guerin, in further view of previously cited Takahashi (US 2013/0027744 A1), hereinafter Takahashi. 

In regards to claim 5, the combination of Lovat/Guerin teaches the apparatus of claim 1. Lovat further teaches a subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services and service requests (Lovat, see at least [0220] and Fig. 17), yet the combination of Lovat/Guerin does not explicitly teach that determining a subset of non-responsive requests further comprises identifying requests that do not have a corresponding request response after a specific period of time. Takahashi, a similar error detection method for MFPs (see at least [0005] and [0138]), teaches that determining a subset of non-responsive requests further comprises identifying requests that do not have a corresponding request response after a specific period of time (Takahashi, see at least [0138], teaches in response to a print request from a user, “In such case, the output destination determiner 162 does not receive any result from the output destination provider 172, in response to the request sent at S106 or 5306. When no result is received for a predetermined time period, the output destination determiner 162 determines that a communication error occurs, and causes a display at the thin client terminal to display an error screen as illustrated in FIG. 10A”).
It would have been obvious to one of ordinary skill in the art to include in the refunding apparatus, as taught by Lovat/Guerin, the ability that determining a subset of non-responsive requests further comprises identifying requests that do not have a corresponding request response after a specific period of time, as taught by Takahashi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Lovat/Guerin, to include the teachings of Takahashi, in order to detect errors (Takahashi: [0138]).

In regards to claims 12, all the limitations in medium claim 12 are closely parallel to the limitations of apparatus claim 5 analyzed above and rejected on the same bases.  

In regards to claims 19, all the limitations in method claim 19 are closely parallel to the limitations of apparatus claim 5 analyzed above and rejected on the same bases.  


Response to Arguments
Applicant’s arguments, filed 11/03/2020, have been fully considered.

35 U.S.C. § 101
	Applicant argues the claims constitute “Other Meaningful Limitations” because they integrate the claim into practical application and provide an inventive concept as a whole. Remarks pages 10-13. 
The examiner disagrees. Applicant argues the limitations constitute additional elements because they recite a particular way to determine and generate a refund request and do not merely limit, and are outside the scope of, the abstract idea (Remarks pages 11-12). As noted in the rejection above, claims 1, 8, and 15 recite: 
an application service, receiving one or more service requests from a user, wherein each service request of the one or more service requests includes a service request value that describes a transaction charge amount associated with the service request; 
the application service generating and storing one or more service task records to track the one or more service requests, wherein each service task record of the one or more service task records includes the transaction charge amount associated with the service request;
the application service, sending the one or more service requests to the one or more external places, wherein the one or more external places implement one or more third party services configured to perform services requested in the one or more service requests; 
the application service, receiving, from the one or more external places, one or more service request responses that correspond to the one or more service requests, wherein the one or more service 
the application service updating the one or more service task records stored with the service task value in each of the one or more service request responses received from the one or more external places;
a transaction processing service examining one or more service task records to determine a subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services; 
in response to determining the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, the transaction processing service generating one or more refund requests for the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, wherein the one or more refund requests comprise
 refunds for service requests that requested services from two or more third party services; and
sending the one or more refund requests to an authorization and capture service for refund request processing.
These limitations recite the concept of refunding service errors. This concept is considered to be an abstract idea in accordance to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG). The 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain the abstract idea exception. Under grouping (b), the 2019 PEG describes a method of organizing human activity to include commercial interactions, such as sales activities. Refunding a service error is considered to be a sales activity due to a user seeking a service from a service provider in exchange for payment, and being refunded in the event of an unsuccessfully executed service as described in paragraph [0005] of Applicant’s specification. Due to these limitations being abstract, they are not additional elements. The particularity of the determination and generation of the refund request is with respect to the abstract idea of refunding service errors, and not with respect to the additional elements. The additional elements, such as an application, processors, memories, servers, and devices, are written at a high level of generality and are used to apply the abstract idea into a technological environment, which does not integrate the claim into a practical application, nor does it render the claim as being significantly more than the abstract idea. Furthermore, claims 1, 8, and 15 merely recite the additional elements in order to further define the field of use of 
	Applicant argues the claims are eligible over 101 because the claims impose a meaningful limitation on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception. (Remarks page 12). The examiner disagrees. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility. Instead, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo, and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. As noted in the rejection above, the Examiner is relying on the Alice/Mayo framework in determining ineligibility of the claimed invention and thereby maintains the rejection under 35 U.S.C. 101.
	Applicant argues the claims do not constitute mere instructions to apply an exception. Remarks page 13. The examiner disagrees. As noted in the response to 101 arguments above, the claim is directed to an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. As noted in paragraph [0021] of the Specification, “MFP server 105 is implemented using one or more computer programs or other software elements that are loaded into and executed using one or more general-purpose computers.” Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically 

35 U.S.C. § 103
Applicant argues Lovat does not teach “‘in response to determining the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, the server transaction processing service generating one or more refund requests for the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, wherein the one or more refund requests comprise refunds for service requests that requested services from two or more third party services’” (Remarks pages 13-16). The examiner disagrees. With respect to Applicant’s argument that Lovat does not teach the server transaction processing service determining a subset of service requests that were unsuccessfully executed and generating refund requests for those service requests, the examiner point Applicant to Lovat: [0220]. Lovat, see at least [0220], discloses this limitation by disclosing that an accounting application [i.e., a server transaction processing service] may determine if the job was completed successfully, and if the job was not completed successfully, the application may adjust the costs, fees or charges applied to the user's account and refund an amount. Accordingly, a determination that a job was not completed successfully is a determination that the subset of service requests of the one or more service requests were unsuccessfully executed by the one or more third party services. With respect to Applicant’s argument that there is no teaching that Lovat issues refund requests that requested services from two or more third party services, the examiner directs Applicant to Lovat: Fig. 13 and [0199]. Specifically, Lovat teaches this limitation in paragraph [0199], in which Lovat recites multiple imaging devices 130a-103c. As Lovat further teaches in at least [0003], imaging devices may include printers, copiers, scanners, and fax machines. Accordingly, the multiple imaging devices, which may be printers, copiers, scanners, and fax machines, represent two or more party services from which refund requests may be received and for which refunds may be issued. Applicant’s assertion that Lovat only evaluates one job is unpersuasive because this language is not claimed. Under broadest reasonable interpretation “service requests that requested services from two or more third party services” could be interpreted as multiple service requests, comprising at least a service request from a first third party service and a second service request from a second third party service. 

Applicant argues that Guerin does not teach “‘in response to determining the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, the server transaction processing service generating one or more refund requests for the subset of service requests of the one or more service requests that were unsuccessfully executed by the one or more third party services, wherein the one or more refund requests comprise refunds for service requests that requested services from two or more third party services’” (Remarks page 16). The examiner disagrees.  The examiner has not cited to Guerin as teaching this limitation. 
Applicant argues that claim 1 recites other features not taught or suggested by Lovat, Kamei, or Guerin. (Remarks page 16). The examiner disagrees. The examiner directs Applicant to the 103 rejection above, where the examiner has detailed how every limitation of claim 1 is taught by the combination of Lovat and Guerin. 
Applicant argues that claims 2-4, 6-11, 13-14, and 15-18 are patentable over the applied art for the reasons argued with respect to claim 1, as well as for additional features recited. (Remarks page 16). The examiner disagrees. With respect to the argument that the claims are allowable for the same reasons as claim 1, the examiner directs Applicant to the paragraphs above, detailing the reasons why claim 1 is not allowable over the applied art. Furthermore, the examiner directs Applicant to the 103 rejection above, where the examiner has detailed how every limitation of each claim is taught by the applied art.
Applicant argues that claims 5, 12, and 19 are patentable over the applied art for the reasons argued with respect to claim 1. (Remarks pages 16-17). The examiner disagrees. With respect to the argument that the claims are allowable for the same reasons as claim 1, the examiner directs Applicant to the paragraphs above, detailing the reasons why claim 1 is not allowable over the applied art. With respect to the argument that Takahashi does not 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ANNA MAE MITROS/Examiner, Art Unit 3625        
                                                                                                                                                                                                /MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625